192 F.2d 816
UNITED STATES of America ex rel. Robert JELLISON, Appellant,v.WARDEN OF THE NEW JERSEY STATE PRISON.UNITED STATES of America ex rel. Clarence SMITH, Appellant,v.WARDEN OF THE NEW JERSEY STATE PRISON. UNITED STATES of America ex rel. Frederick BUNK, Appellant,v.WARDEN OF THE NEW JERSEY STATE PRISON.
Nos. 10452-10454.
United States Court of Appeals Third Circuit.
Argued November 15, 1951.
Decided December 5, 1951.

Appeal from the United States District Court for the District of New Jersey; Phillip Farman, Judge.


1
Louis Auerbacher, Jr., Newark, N. J., for appellant Jellison.


2
Edward J. Gilhooly, Newark, N. J., for appellant Smith.


3
James L. McKenna, Newark, N. J., for appellant Bunk.


4
Richard J. Congleton, Essex County Pros., Newark, N. J. (C. William Caruso, Newark, N. J., of counsel), for appellee.


5
Before MARIS, KALODNER and STALEY, Circuit Judges.


6
PER CURIAM.


7
We have given full consideration to the contentions ably presented to us in briefs and on oral argument by counsel for the relators. These are that as the result of their trial for murder in the Essex County Court they are about to be executed without due process of law in violation of the Fourteenth Amendment in that (1) confessions alleged to have been given by them under duress and during unlawful confinement were introduced in evidence against them, (2) the trial judge refused to charge the jury that its verdict must be unanimous with respect to capital punishment and (3) the prosecutor wilfully suppressed vital evidence at their trial. The first two contentions were elaborately discussed by the Supreme Court of New Jersey on the appeals of the relators from their convictions in the Essex County Court and decided against them on the questions of fact and law involved. State v. Bunk, 1950, 4 N.J. 461, 73 A.2d 249, 19 A.L.R.2d 1316, certiorari denied 340 U.S. 839, 71 S.Ct. 25, 95 L.Ed. 615. All three contentions were given equally careful consideration by the district court upon the present applications for writs of habeas corpus and decided against the relators. We find ourselves in complete accord with the able and comprehensive opinion delivered in open court by Chief Judge Forman in denying the writs applied for in these cases to which we need add nothing except to refer to Gallegos v. Nebraska, 72 S.Ct. 141, decided by the Supreme Court after the argument of the present cases, which supports the position taken by the New Jersey courts with respect to the admission in evidence of the relators' confessions.


8
The orders of the district court denying the relators' applications for writs of habeas corpus will be affirmed.